      Case 2:19-cv-01722-JAM-DB Document 21 Filed 07/01/20 Page 1 of 4



 1   MICHAEL J. HADDAD (SBN 189114)
     JULIA SHERWIN (SBN 189268)
 2   TERESA ALLEN (SBN 264865)
 3   HADDAD & SHERWIN LLP
     505 Seventeenth Street
 4   Oakland, CA 94612
     Telephone: (510) 452-5500
 5   Facsimile:   (510) 452-5510
 6   Attorneys for Plaintiff
 7   KATHERINE JOHNSON

 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA
10   RANDALL SCOTT JOHNSON, DECEASED, by )
11   and through his Successor in Interest, KATHERINE )
     JOHNSON, KATHERINE JOHNSON, Individually, )
12                                                    )
                     Plaintiff,                       )                 No. 2:19-cv-01722-JAM-DB
13                                                    )
            vs.
                                                      )
                                                      )                STIPULATION AND ORDER
14
     CITY OF REDDING, a public entity; REDDING        )                REGARDING DISCOVERY
15   POLICE CHIEF ROGER MOORE; REDDING                )                RELATED TO DEFENDANT
     POLICE OFFICER DARREN HULL; REDDING )                             CFMG’S FINANCIAL
16   POLICE OFFICER TREVOR KUYPER; SHASTA )                            CONDITION
     COUNTY, a public entity; SHASTA COUNTY           )
17   SHERIFF-CORONER TOM BOSENKO, in his              )
     individual and official capacities; SHASTA       )
18                                                    )
     COUNTY JAIL CAPTAIN DAVE KENT;
     SERGEANT B. RODGERS; DEPUTY                      )
19                                                    )
     MCQUILLAN; DEPUTY WYATT MASON;
                                                      )
20   DEPUTY JOSHUA DORSTAD; CALIFORNIA                )
     FORENSIC MEDICAL GROUP,                          )
21   INCORPORATED, a California corporation; DOE )
     Defendant 1; KERI RUBALCAVA, R.N.;               )
22
     AMANDA REAM, R.N.; LINDA SMITH, R.N.;            )
23   JOHN MAIKE, Psychiatric R.N.; CYNTHIA            )
     COLLINS, L.V.N.; SHELBY CALLAHAN, L.V.N.; )
24   DEBORAH SAEGER, MFT, and DOES 2–20;              )
     individually, jointly, and severally,            )
25                                                    )
                                                      )
26                                                    )
                     Defendants.                      )
27

28
     Case No.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER RE DISCOVERY OF CFMG’s FINANCIAL CONDITION
      Case 2:19-cv-01722-JAM-DB Document 21 Filed 07/01/20 Page 2 of 4



 1           Plaintiff and Defendant California Forensic Medical Group (“CFMG”), hereby stipulate to
 2
     the following:
 3
             1.       This case involves the death of pretrial detainee Randall Johnson two days after he
 4
     was booked into Shasta County jail. Plaintiff brought civil rights/wrongful death claims against
 5

 6   Shasta County, the city of Redding, the jail medical provider, CFMG, and the individual Defendants

 7   involved. Plaintiff also brought punitive damages claims against the individual Defendants and

 8   CFMG.
 9
             2.       On November 27, 2019, Plaintiff served on the CFMG Defendants Plaintiff’s
10
     Request for Production of Documents (“RFP”) (Set One) No. 19, which requested: [A]ll
11
     DOCUMENTS, for the year the INCIDENT took place, concerning CFMG’s financial information
12
     and documentation related to budgets (including line item budgets, budget amounts for categories of
13

14   different services provided), assets, income, net worth, profit-and-loss statements, balance sheets;

15   cash flow statements and documents; shareholder’s reports; and the value of CFMG.
16           3.       On January 27, 2020, the CFMG Defendants objected to RFP No. 19.
17
             4.       Given the CFMG Defendants’ recent corporate restructuring, to avoid the
18
     unnecessary expenditure of attorneys’ fees and costs on a discovery dispute, and to conserve the
19
     time and resources of the parties and the Court, the parties hereby stipulate and agree that CFMG’s
20

21   responses to discovery concerning its financial condition may be served two months before the

22   close of fact discovery.

23

24   Dated: June 29, 2020                              HADDAD & SHERWIN LLP
25

26                                                     /s/ Teresa Allen

27                                                     TERESA ALLEN
                                                       Attorneys for Plaintiff
28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER RE DISCOVERY OF CFMG’S FINANCIAL CONDITION
                                                           1
      Case 2:19-cv-01722-JAM-DB Document 21 Filed 07/01/20 Page 3 of 4



 1
     Dated: June 29, 2020                              THE LAW OFFICERS OF JEROME VARANINI
 2

 3
                                                        /s/ Jerome M. Varanini
 4                                                     JEROME M. VARANINI
 5                                                     Attorneys for Defendants
                                                       CALIFORNIA FORENSIC MEDICAL GROUP,
 6                                                     INC.; KERI RUBALCAVA, R.N.; AMANDA REAM,
                                                       R.N.; LINDA SMITH, R.N.; JOHN MAIKE,
 7                                                     Psychiatric R.N.; CYNTHIA COLLINS, L.V.N.;
                                                       SHELBY CALLAHAN, L.V.N.; and DEBORAH
 8                                                     SAEGER, MFT
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER RE DISCOVERY OF CFMG’S FINANCIAL CONDITION
                                                           2
      Case 2:19-cv-01722-JAM-DB Document 21 Filed 07/01/20 Page 4 of 4



 1                                                      ORDER

 2           Pursuant to the parties’ stipulation, IT IS SO ORDERED.
 3   DATED: June 30, 2020                              /s/ DEBORAH BARNES
                                                       UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER RE DISCOVERY OF CFMG’S FINANCIAL CONDITION
                                                           3
